            Case 2:19-cv-00301-RAJ Document 207 Filed 04/27/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9    UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE, a                      Case No. 2:19-CV-00301-RAJ
10    Washington non-profit corporation,
                   Plaintiff,
11          v.                                      NOTICE OF ERRATA
12
      MAURICE KING, LEWIS KING,
13    GLEN YOSHIOKA, DYLAN WALL,
      SARA WHITE, and AMERICAN                     The Honorable Richard A. Jones
14    MARRIAGE MINISTRIES, a Washington
      non-profit corporation,
15
                   Defendants
16
      AMERICAN MARRIAGE MINISTRIES, a
17    Washington non-profit corporation,
                   Counter-Claimant,
18          v.
      UNIVERSAL LIFE CHURCH
19
      MONASTERY STOREHOUSE, a
20    Washington non-profit corporation,
                   Counter-Defendants.
21

22          Defendants and Counter-Claimants American Marriage Ministries, Maurice King, Lewis

23   King, Glen Yoshioka, Dylan Wall, and Sara White (“Defendants”) file this Errata to withdraw

24   Exhibit 12 and to replace Exhibit 11 to the Declaration of Sheeba Roberts (Dkt. 201) and to

25   correct a citation in Defendants’ Motion for Summary Judgment on Plaintiff’s Claims and

                                                                     Betts
                                                                     Patterson
      NOTICE OF ERRATA - 1                                           Mines
      Case No. 2:19-CV-00301-RSL                                     One Convention Place
                                                                     Suite 1400
                                                                     701 Pike Street
                                                                     Seattle, Washington 98101-3927
                                                                     (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 207 Filed 04/27/21 Page 2 of 3




 1   Counter Claimant American Marriage Ministries’ Partial Motion for Summary Judgment on its

 2   Counterclaims (Dkt. 199) (“Motion”) filed on April 15, 2021.

 3          Defendants previously submitted the documents contained in Exhibit 12 of the

 4   Declaration of Sheeba Roberts under seal at Dkt. 89. Accordingly, Defendants are withdrawing

 5   Exhibit 12 and hereby cite to the previously submitted documents at Dkt. 89 on page 6, line 12

 6   and page 18, line 18 of their Motion.

 7          Defendants withdraw Exhibit 11 Bates labeled ULC 612-746 (pending to be filed under

 8   seal) to the Declaration of Sheeba Roberts (Dkt. 201) and replace it with documents Bates labeled

 9   ULC 693-717, which are not being filed under seal. Defendants correctly cited to Exhibit 11 in

10   their Motion.

11          DATED this 27th day of April 2021.
                                                   BETTS, PATTERSON & MINES, P.S.
12

13                                                By: /s/ Sheeba Roberts ______
                                                     Anne Cohen, WSBA No. 41183
14                                                   Sheeba Roberts, Pro Hac Vice
15                                                   Email: acohen@bpmlaw.com
                                                             sroberts@bpmlaw.com
16
                                                      Kelly A. Mennemeier, WSBA No. 51838
17                                                    Nancy V. Stephens, WSBA No. 31510
                                                      Benjamin J. Hodges, WSBA No. 49301
18                                                    FOSTER GARVEY P.C.
                                                      1111 Third Ave., Suite 3000
19                                                    Seattle, WA 98101-3292
20
                                                      Of Attorneys for Maurice King, Lewis King,
21                                                    Glen Yoshioka, Dylan Wall, Sarah White, and
                                                      American Marriage Ministries
22

23

24

25

                                                                         Betts
                                                                         Patterson
      NOTICE OF ERRATA - 2                                               Mines
      Case No. 2:19-CV-00301-RSL                                         One Convention Place
                                                                         Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 207 Filed 04/27/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on April 27, 2021, the foregoing NOTICE OF ERRATA was
 3   electronically filed with U.S. District Court for the Western District of Washington through the

 4   CM/ECF eFiling system.

 5           I further certify that on April 27, 2021, I served a copy of the foregoing on:
      Michael P. Matesky, II                                Michael B. Galletch
 6
      Matesky Law PLLC                                      Puget Sound Business & Litigation PLLC
 7    4500 9th Ave., NE, Suite 300                          411 University Street, Suite 1200
      Seattle, WA 98105                                     Seattle, WA 98101
 8    Fax: 206-701-0332                                     Fax: ---
      Email: mike@mateskylaw.com                            Email: mike@psbizlit.com
 9    litigation@mateskylaw.com                             Of Attorneys for Plaintiff
      Of Attorneys for Plaintiff
10

11
      Kelly Ann Mennemeier
12    Nancy V. Stephens
      Benjamin J. Hodges
13    Foster Garvey P.C.
14    1111 Third Ave., Suite 3000
      Seattle, WA 98101-3299
15    Fax: 206-447-9700
      Email: Kelly.mennemeier@foster.com
16    Nancy.stephens@foster.com
      Ben.hodges@foster.com
17    Of Attorneys for American Marriage
18    Ministries

19          by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
            addressed as listed above and deposited in the United States mail at Portland, Oregon,
20          and that postage thereon was fully prepaid.
            by facsimile transmission to the number shown above.
21    X     by additional e-service through the E-Filing system, if party was registered.
      X     by courtesy email to the email addresses shown above.
22

23                                                        /s/ Carrie J. Cook
                                                          Carrie J. Cook, CP
24                                                        Legal Assistant/Certified Paralegal

25

                                                                         Betts
                                                                         Patterson
      NOTICE OF ERRATA - 3                                               Mines
      Case No. 2:19-CV-00301-RSL                                         One Convention Place
                                                                         Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
